DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on April 3, 2019.  Claims 1-19 are pending.  Claims 1, 18 and 19 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 3, 2019 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2010/0097457 to Zhang et al. (hereinafter “Zhang.
Claims 1-11 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang.
With respect to independent claims 1, 18 and 19, Zhang discloses receiving a plurality of images captured by at least one user device, wherein each image is associated with one of a corresponding plurality of geographic locations (see paragraph [0079]:  Exemplary process 250 is disclosed, including steps to employ an exemplary texture-less method of clear path detection.  Process 250 begins at step 253, wherein images are generated.  Steps 256, 259, 262, and 265 describe alternate exemplary methods to filter an image to identify a location of a clear path including a road surface.);
determining a path between the plurality of geographic locations (see paragraph [0097]:  the processing module 120 fuses the filtered images together to determine pixel locations corresponding to a clear path, as described in exemplary step 268.  The fused filtered image comprises an image containing pixels contained in all of the plurality of filtered images, i.e., only pixels contained at a particular pixel location in each of the plurality of filtered images are included in the fused filtered image.  Fusing the filtered images together comprises determining pixel locations included on each of the plurality of filtered images.  Each pixel location is compared with corresponding pixel locations on each of the filtered images.  When each of the plurality of filtered images contains a pixel at a corresponding pixel location, that pixel is included on a fused clear path map representing a clear surface on the road.  The fused clear path is used to detect a clear path for the vehicle 100.  Pixels on the fused clear path map correspond to desirable driving locations in the view.  Locations on the fused clear path map without pixels correspond to undesirable driving locations in the view.);
determining a confidence indicator representative of whether the determined path corresponds to a demarked path, wherein determining the confidence indicator comprises determining a time of capture of each of the plurality of images (see paragraphs [0053] and [0058]:  Clear path detection can be accomplished through a single image 10 as described above.  
identifying the path as corresponding to a demarked route, based on the confidence indicator (see paragraphs [0058] and [0100]: The comparison derived through vehicle-motion compensated image difference can directly assign a confidence by application of classifiers based on the observations of points 90, or the comparison may simply point to the area displaying change as a point of interest.  Testing of the object against both classifications, as a flat object and as an actual detected object, allows either the area including object 40 to be identified for further analysis through analysis of a patch as described above or direct development of a clear path likelihood and a detected object likelihood for comparison, for example as in logic expression (3) above.  As the vehicle travels forward, different lighting and exposure of the road surface as a result of different viewing perspectives will be observed.  Travel over a path and analysis of the 
marking the plurality of images for display as a demarked route (see paragraph [0055]:  Determining an image difference by calculating an absolute image intensity difference can be used to gather information between two images.  One method of absolute image intensity difference includes determining equivalent image characteristics between the original image and the second image in order to compensate for movement in the vehicle between the images, overlaying the images, and noting any significant change in intensity between the images.  A comparison between the images indicating a change in image intensity in a certain area contains new information.  Areas or patches displaying no change in intensity can be de-emphasized in analysis, whereas areas displaying clear changes in intensity can be focused upon, utilizing aforementioned methods to analyze patches on either or both captured images.).
With respect to dependent claim 2, Zhang discloses wherein the plurality of images is a sequence of images captured over a period of time at the plurality of geographic locations (see paragraphs [0098] and [0099]:  Process 250, described in FIG. 16, applies various methods to images in parallel to identify features in a view relevant to defining a clear path.  Process 600 initiates by generating a sequence of images at step 603. Each image is delivered in parallel to two steps, and the results from the two steps are fused and made available for subsequent steps in the process. Processes 250 and 600 illustrate two exemplary arrangements in which filtering methods can be utilized in combination to process a sequence of images to identify a clear path.).
With respect to dependent claim 3, Zhang discloses wherein determining the path between the plurality of geographic locations comprises determining a temporal order in which the plurality of images were captured at the geographic locations (see paragraph [0129]: Temporal patch smoothing can also be described in greater detail. The patches in the current frame are projected back to the previous frame given the vehicle's speed and yaw rate.  Since the clear path patch is stationary on the ground, we can find its correspondence between adjacent 
With respect to dependent claim 4, Zhang discloses wherein the determined path connects the plurality of geographic locations in the determined temporal order (see paragraph [0129]: Temporal patch smoothing can also be described in greater detail. The patches in the current frame are projected back to the previous frame given the vehicle's speed and yaw rate.  Since the clear path patch is stationary on the ground, we can find its correspondence between adjacent frames to enforce temporal smoothing.  Given a vehicle speed and yaw rate, we can calculate the correspondence locations of patches in the current frame in the previous k frames by assuming that they are stationary on the ground.).
With respect to dependent claim 5, Zhang discloses wherein the demarked path is a real-world route between a start location and an end location (see paragraph [0038]:  The vehicle 100 may also be equipped with a radar imaging system 130, which, when present, is also in communication with processing module 120. It should be appreciated by those having ordinary skill in the art that the vehicle 100 could utilize a number of methods to identify road conditions in addition or in the alternative to the use of camera 110 and the radar imaging system 130, including GPS information, information from other vehicles in communication with the vehicle 100, historical data concerning the particular roadway, biometric information such as systems reading the visual focus of the driver, a radar imaging system, or other similar systems.).
With respect to dependent claim 6, Zhang discloses identifying the path as corresponding to a demarked path in response to determining that the confidence indicator exceeds a threshold (see paragraphs [0046], [0050], [0109] and [0113]:  Patches with greater than a certain threshold of likeliness are classified as clear, and a compilation of patches can be used to assemble a clear path within the image.  A threshold confidence can be set, defining the clear path likelihood required to define the patch as a clear path, for instance by the following logic:  
With respect to dependent claim 7, Zhang discloses identifying the path as corresponding to a demarked path in response to determining that the determined path corresponds to a route that has been travelled by a user of the at least one user device (see paragraph [0104]:  Learned attributes may be learned by machine learning algorithms or fuzzy logic within the vehicle adapting over time. Additionally, learned attributes or learned landmarks can be gathered from repetitive travel of a vehicle over a route and utilized in clear path identification.).
With respect to dependent claim 8, Zhang discloses determining the confidence indicator further comprises determining a total number of the plurality of images (see paragraphs [0070] and [0077]:  the matched point pair comprising interest point 531A from the current image (k) 530 and a second interest point 501A from the previous image (k-1) 500, and an exemplary pixel region surrounding the points.  According to the method described above, pixel region 535 around interest point 531A is depicted in FIG. 13A.  As described above, interest point 531A is a point identified at a corner of section 505 between portions of curb 520.  Pixel region 535 is selected around point 531A and preferably includes discernable features, textures, or patterns that can be used to positively identify the region.  FIG. 13B similarly depicts interest point 501A and a pixel region 540 around the interest point.  Because of the change in perspective between image 500 and image 530, it is possible that pixel region 535 and pixel region 540 can include some differences, but applying methods described above, a comparison of the pixel regions and 
With respect to dependent claim 9, Zhang discloses wherein the determined path comprises a plurality of stages separated by the plurality of geographic locations and determining the confidence indicator further comprises determining an angle change between successive stages of the determined path (see paragraph [0053]:  Clear path detection can be accomplished through a single image 10 as described above. However, processing speed and accuracy can be improved with the addition of a second image taken in close time proximity to the original image, such as sequential images from a streaming video clip. A second image allows direct comparison to the first and provides for updated information regarding progression of the vehicle and movement of detected objects. Also, the change of perspective of camera 110 allows for different analysis of features from the first image: a feature that may not have shown up clearly or was indistinct in the first image may display at a different camera angle, stand out more distinctly, or may have moved since the first image, allowing the classification algorithm an additional opportunity to define the feature.).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
With respect to dependent claim 10, Zhang discloses wherein determining the confidence indicator further comprises determining an average distance between successive geographic locations in the determined path (see paragraph [0127]:  Texture similarity of the patches can be described by Δj.l, which measures the texture difference between patches sl and sj. Assuming 

Since the KL divergence is not symmetric, we sum both divergences to measure the distance between these two distributions: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

With respect to dependent claim 11, Zhang discloses wherein determining the confidence indicator further comprises determining an efficiency indicator for the determined path (see paragraph [0060]:  computational efficiency can be gained by utilizing image difference analysis to identify points of interest and eliminating areas with zero difference from subsequent analyses.  Such efficiencies can be used in multiple iterations, for example, saying that only points of interest identified between a first and second image will be analyzed in the third and fourth images taken.  At some point, a fresh set of images will need to be compared to ensure that none of the areas showing zero difference have had any change, for example a moving object impinging upon a previously clear path.).
With respect to dependent claim 15, Zhang discloses providing, for display, at least one indicia indicating the determined path between the plurality of images as a demarked route (see paragraph [0105]: he patches can be collectively arranged to substantially include the clear path of travel.  Each patch is analyzed for extracting texture utilizing feature extraction.  The feature extraction includes a feature detection filter for generating a feature-based response, wherein features are extracted based upon the feature-based filter response.  Furthermore, each patch is determined to represent the clear path of travel or to not represent the clear path of travel based upon the extracted features.  It should be appreciated that color, texture and recognizable feature patterns such as edges and line boundaries are exemplary aspects that can be used to describe 
With respect to dependent claim 16. The computer-implemented method of any preceding claim 1, comprising providing, for display, a plurality of indicia representing the geographic locations associated with each of the plurality of images (see paragraph [0105]: he patches can be collectively arranged to substantially include the clear path of travel.  Each patch is analyzed for extracting texture utilizing feature extraction.  The feature extraction includes a feature detection filter for generating a feature-based response, wherein features are extracted based upon the feature-based filter response.  Furthermore, each patch is determined to represent the clear path of travel or to not represent the clear path of travel based upon the extracted features.  It should be appreciated that color, texture and recognizable feature patterns such as edges and line boundaries are exemplary aspects that can be used to describe the context of road scene.  In each patch, features from these aspects are operative to differentiate between clear path and other obstacles.  It should be appreciated that features can include obstacles such as other vehicles, lane-markers, road-edges and pedestrians.). 
With respect to dependent claim 17, Zhang discloses comprising providing the indicia for display on a geographic map (see paragraph [0079]:  Step 262 applies a filter based upon differencing sequential images, allowing analysis of changes between the images. Step 265 applies a filter based upon identifying pixels representing edges or transitions in the visual data. Applying the various methods in parallel, the results can be the fused into a single map of the image in step 268 and analyzed for visual data indicative of a clear path of travel in step 271.).


Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661